Miller, J.,
delivered the opinion of the Court.
The plaintiff in this case was a passenger to Grreen Castle, an intermediate station on the defendant’s road, and fell and was injured in leaving the cars at that station. He alleges, and, for the purpose of determining the single *60■question presented by this appeal,, we shall assume it to be true, that those in charge of the train were negligent in starting it before time had been allowed for passengers to leave in safety. There can he no question as to the ■duty of the defendant in this respect. A railroad company undertaking the carriage of passengers to an intermediate point on its road is hound to stop its trains there ■a sufficient length of time to enable all passengers, whose destination is that point, to alight in safety.
But the undisputed facts are, that the train was in motion, and the plaintiff knew it was moving when he stepped from it, and that he had, at the time, a valise containing ■clothing which weighed from fifteen to twenty pounds, in his right hand, and a basket containing provisions which weighed from eight to twelve pounds on his left arm. It is not shown that he was directed or requested or encouraged thus to step from the car by any agent or employé of the company, or that he would have been in any peril if he had remained on the train, or that he was under any undue excitement or alarm. At the trial, it was contended that by thus voluntarily stepping from the car when he knew it was in motion, and when he had not the free and unrestricted use of hi/3 hands and arms, because of the luggage he was carrying, he was guilty of such negligence as would prevent a recovery, and that the Court should so ■declare, and direct a verdict for the defendant. The refusal of the Court below thus to take the case from the jury presents the only question that has been argued in this Court.
Counsel for" the appellant have presented their side of the question with much ability and force of argument, but we cannot adopt their .views of the case. We agree that while the question of negligence is ordinarily one of fact and not of law, cases do occur (and perhaps the number of such cases is increasing) in which it becomes the duty, of the Court to interpose and withdraw them from the con*61sideration of the jury. The case however must he a very clear one to justify a Court in taking upon itself this responsibility; it must present some prominent and decisive act in regard to the effect and character of which no room is left for ordinary minds to differ. Fitzpatrick’s Case, 35 Md. 46; Stansbury’s Case, 54 Md. 655. Accidents occur, and injuries are inflicted under an almost infinito variety of circumstances, and it is quite impossible for the Courts to fix the standard of duty and conduct by a general and inflexible rule applicable to all cases, so that a departure from it can be pronounced negligence in law. The rule that requires a party before he crosses a railroad track to stop, look and listen for approaching trains, which has been generally adopted by the Courts, is the only one that approaches universality of application in reference to. a particular class of accidents. But there is no' such general accord of judicial opinion and precedent in reference to attempts to leave a car while it is in motion. The cases cited in the briefs of counsel on both sides show very clearly that the weight of authority is against the proposition that it is always, as matter of law, negligence and want of ordinary care for a person to attempt to get off from a car when it is in motion. This proposition was pressed upon the Court of Appeals of New York in the case of Morrison vs. Erie Railway Co., 56 N. Y., 302, but Folger, J., in delivering the opinion of the Court in that case, said, “were I disposed to accede to it upon principle, which I am not, I should feel myself precluded by prior decisions of this Court, and influenced to a contrary conclusion by those of other Courts. The rule established, and as I think the true one, is, that all the circumstances oí' each case must be considered in determining whether in that case, there was contributory negligence or want of ordinary care, and that it is not sound to select one prominent and important fact which may occur in many cases, and to say, that being present, there must, as matter of *62law, have been contributory negligence. The circumstances vary infinitely, and always affect, and more or less control each other. Each must be duly weighed and relatively considered before the weight to he given to it is known.”
In the present case counsel for the company rely solely upon the prominent fact that the plaintiff attempted to leave the train while it was in motion, and when he was so cumbered with luggage as not to be able to use the railing on either side of the car steps as a protection or aid in stepping to the platform, and they insist that such an act would be universally condemned by persons of ordinary intelligence and common prudence as culpable negligence or reckless carelessness. But there are other facts and circumstances which must be considered. The plaintiff testified (and for the purpose of the question we are considering, we must assume his testimony to be true) that at the time he made the step or jump, the train was in slow motion, not having moved more than fourteen feet from where it had been standing. The distance from the lower step of the car to the platform was but eighteen inches and it was broad daylight at the time. He was twenty-nine years of age on the day the accident happened, active, strong, and in vigorous health, and a blacksmith by occupation. In our judgment these circumstances have a very important bearing upon the question before us, for while it may be true that every one would pronounce it an act of reckless imprudence for a person to jump from a train of cars when in rapid motion, or at night and in the dark, when dangers or obstructions that could not be seen were in the way, or for a .person of impaired health and in a weak physical condition, or of an advanced age to make the attempt when the train was in slow motion, we do not think the same unanimity of opinion would exist in reference to an attempt to step down eighteen inches to a platform from a train moving very slowly, made in broad *63daylight by a young man in vigorous health, strong, active, and in the full possession of all his physical and mental faculties, even though he might have had a valise in one hand and a basket in the other. It is matter of common observation and experience that those who are young, healthy and vigorous, frequently do acts and assume risks which it would be culpable negligence in others of feeble health or advanced age to attempt. At all events we are clearly of opinion that whether there was negligence or want of ordinary care in the conduct and acts of the plaintiff under all the circumstances of this case, is a question in regard to which reasonable men may honestly entertain different views. This being so, it follows- that we must sustain the refusal of the Court below to withdraw the case from the consideration of the jury, for, as has been well said by Cooley, C. J., in Van Stimburg’s Case, 17 Mich., 99, “When the question arises upon a state of facts on which reasonable men may fairly arrive at different conclusions, the fact of negligence cannot be determined until one or the other of these conclusions has been drawn by the jury. The inferences to be drawn from the evidence must either be certain and incontrovertible, or they cannot be decided upon by the Court. Negligence cannot be conclusively established by a state of facts upon which fair minded men may well differ.”
(Decided 19th December, 1883.)
This disposes of the only controversy in the case, as no -objection has been urged to the rulings of the Court, made upon the assumption that the question of negligence was to be left to the jury, and it follows that the judgment must be affirmed.

Judgment affirmed.